Title: From John Adams to Edward Biddle?, 12 December 1774
From: Adams, John
To: Biddle, Edward


     
      Dear Sir
      Braintree Decr. 12. 1774
     
     I received your kind favour 16. Ulto with great Pleasure last Week at Cambridge. I rejoice at the Proofs your City, has given, of her inflexible Attachment to the public Cause, and Determination to Support it. There are many Names in your List of Committee Men, which I had not the Pleasure of knowing, but there are Abilities, Virtues, and Spirit enough, in those whom I knew very well, to secure the good Behaviour, of any Committee which could I think be chosen in your and my beloved City.
     The Letter to Quebec, Shall be faithfully and Speedily forwarded. Our Provincial Congress, and the Committee of Correspondence in Boston, have had under Consideration, various Planns, for opening a Communication, with Several Parts of that Province.
     You kindly inquire What We are doing or Suffering? You will See, by a Printed Pamphlet, which I will Lend you as soon as it is out, what our Provincial Congress, has been doing—i.e. you will See in Part; not all. Our People, thro the Province, are every where learning the military Art—exercising perpetually. So that, I Suppose, if Occasion should require, an Army of, Fifteen Thousand Men from this Province alone, might be brought into the Field in one Week.
     The Difficulties We Suffer, however for want of Law and Government, are innumerable. A total Stagnation of Law, and Commerce almost. No Man can pay his just Debts, because he can get no Business to do, by which he can earn any Money, and if he has ever So much due to him he cant get a Shilling of it from his Debtors.
     We are trying by a Thousand Experiments, the Ingenuity as well as Virtue of our People. The Effects are Such as would divert you. Imagine, 400,000 People, without Government, or Law, forming themselves in Companies, for various Purposes, of Justice, Policy, and War. You must allow for a great deal of the ridiculous, much of the Melancholly, and Some of the Marvellous. I must not be particular, because my Letter, may miscarry.
     I have Some Times wished, Since my Return, that We had fallen in, totis Viribus, with the Motion, made by Mr. Ross and Seconded by Mr. Galloway, that this Province Should be left to her own Discretion, with Respect to Government and Justice, as well as Defence. Our Provincial Congress had in Contemplation, Some Sublime Conceptions, which would in that Case have been carried rapidly into Execution.
     Your Account of the Generals, intended Journey to Maryland gave me great Pleasure. I hope the whole Continent will, provide themselves, at this Time with Arms and Skill. No Country ought ever to be without Either.
     The intuitive, the holy, the decisive Spirits, mentioned in a late Phyladelphia Paper, cannot avoid recollecting at this Time, my Friend, that the Grecian Commonwealths, were the most heroic Confederacy, that ever existed. The politest, bravest, and wisest of Men. Their Sculptors, Painters, Architects, Poets, Physicians, Criticks, Historians, Phylosophers, orators, Warriors, and Statesmen, were the brightest ornaments of their whole Species, and Examples for Imitation to all succeeding Generations.
     The Period of their Glory, was from the Defeat of Xerxes to the Rise of Alexander.
     Let Us not be enslaved, my dear Friend Either by Xerxes, or Alexander.
     The Town of Boston, is like Zion in Distress—Seneca’s Virtuous Man, Struggling with Adversity.
     Spectaculum dignum ad quod respiciat Deus. Suffering amazing Loss, but determined to endure Poverty and Death, rather than betray America and Posterity.
     Be pleased to present my most respectfull Compliments, and gratefull Acknowledgements, to Mr Dickinson, Thompson &c &c &c. I have not Time to name them all. I mean almost the whole City of Philadelphia.
     I should have written to you, long before this, If I had not been prevented by an Inflammation in my Eyes, So violent that I have not been able to write, or read. Pray, write me, as often as possible, and let me know, how, the fourth Resolution in our Bill of Rights, is relished and digested, among the Choice Spirits along the Continent. I had more Anxiety about that than all the rest. But I find it is extreamly popular here. Our Provincial Congress have approved and adopted it, in Strong Terms. They consider it, as a great Point gained. They think it has placed our Connection with G.B. on its true Principles, and that there is no danger from it to us, and there is quite as much allowed to her, as Either Justice or Policy require.
    